Citation Nr: 1422185
Decision Date: 05/16/14	Archive Date: 06/26/14

DOCKET NO. 11-16 017	)        DATE    16 MAY 2014

On appeal from the Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to an effective date earlier than March 4, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 50 percent for PTSD.

REPRESENTATION 

Appellant represented by:   John S. Berry, Attorney

ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned a 30 percent rating effective March 4, 2008. The Veteran appealed the assigned effective date and rating. In a May 2011 decision, the RO increased the disability rating to 50 percent from March 4, 2008; however, the Veteran is still pursuing a higher rating. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issues of whether new and material evidence has been received to reopen the claims of service connection for obstructive sleep apnea to include as secondary to PTSD and service connection for a neck disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).

FINDINGS OF FACT

1. The Veteran's original claim of service connection for PTSD was received in June 1999.

2. The Veteran's initial service connection claim was abandoned as the Veteran did not submit required information and evidence and also did not inform VA of his current address and contact information.

3. The Veteran's next claim of service connection for PTSD was received on March 4, 2008.

-2-

4. Medical records dated prior to the March 4, 2008 claim do not constitute informal claims for compensation for PTSD since service connection was not in effect for PTSD.

5. In a March 2010 rating decision, the RO granted service connection for PTSD, effective March 4, 2008.

6. The Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment.

CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than March 4, 2008, for the grant of service connection for PTSD, have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.158, 3.400 (2013).

2. The criteria for an initial rating of 70 percent for PTSD are met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). Here, the Veteran was provided with the relevant notice and information in a March 2008 letter prior to the initial adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112,120-21 (2004)

-3-

(Pelegrini II). The Veteran has not alleged any notice deficiency during the adjudication of the claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability. In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled. Id., at 490-91. Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim. See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law. Id.; see also AB. Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating. See 38 U.S.C.A. § 7105(d)(1). Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b). See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record. The Veteran was also provided with VA examinations which, collectively, are adequate as the

-4-

record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale. See Stefl v. Nicholson, 21 Vet. App. 120,124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question. See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480,482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 1 Vet. App. 517,526 (1995). The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165,178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113,116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Earlier Effective Date

In June 1999, the Veteran's original claim of service connection for PTSD was received. In a June 1999 letter, the Veteran was told what VA would do pursuant to VA's duty to assist. The Veteran was also requested to furnish additional information relating to his claim including completion of a stressor statement. Thereafter, the RO sought to obtain service records. In December 1999, the Veteran was notified that his claim was being processed, but the mail was returned to VA because the Veteran had moved. The Veteran did not notify VA of any change of address and his whereabouts were unknown. The Veteran did not provide VA with any of the previously requested information. In a January 2000 letter, the RO informed the Veteran that the notice was being sent to his address of record in the hope that he had corrected his address with the postal service. He was also informed that VA had discontinued processing his claim because his whereabouts were unknown. He was told that VA would be happy to reopen his claim as soon as he contacted VA regarding his address. In addition, he was

-5-

advised that he had one year to contact VA or else if benefits were awarded, they would only be payable from when his claim was reopened.

Thereafter, no further correspondence was received reflecting current contact information nor did the Veteran furnish the requested information/evidence VA had requested.

38 C.F.R. § 3.158(a) provides that where evidence requested in connection with an original claim is not furnished within one year of the request, the claim will be considered abandoned. In the case of an abandoned claim, the effective date for a subsequent grant of benefits can be no earlier than the receipt of the reopened claim after the abandonment. Fleshman v. Brown, 9 Vet. App. 548 (1996); affd Fleshman v. West, 138 F. 3d 1429 (Fed. Or. 1998). The Board finds that the Veteran abandoned his June 1999 claim for service connection such that June 1999 claim cannot serve as the basis for determining the effective date of the award. See 38 C.F.R. § 3.158.

VA law and regulation also provide that the statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110. Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), affd 17 F.3d 368 (Fed. Cir. 1994). When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1),
-6-

that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error. See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Following the abandoned claim, the Veteran contacted VA in October 2002, but there was no mention of PTSD. In June 2005 correspondence, the Veteran presented a claim for dental disability. There was no mention of PTSD. On March 4, 2008, a claim of service connection for PTSD was received. In a March 2010 rating decision, service connection for PTSD was established, effective from March 4, 2008, the date of claim.

The Veteran argues that the effective date should date back further. To the extent that he wants the effective date back to when he initially filed his claim for VA benefits, this type of argument has been considered and rejected by the Court in previous cases. The Court held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened. The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(l)(ii), means a claim to reopen a previously and finally denied claim. See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165,172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311,1314 (Fed. Cir. 2001)

-7-

 (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the veteran "first sought to reopen his claim"). Accordingly, the Veteran is not entitled to an effective date back to June 1999, the date he initially filed a claim for service connection for PTSD.

With respect to any medical records dated prior to March 4, 2008, it is clear that such records may only form the basis of an informal claim for service connection in cases in which service connection had previously been denied on the basis that the disability was not compensable in degree. This was not the case here. See Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Lalonde v. West, 12 Vet. App. 377,382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA"). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established. The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition. See Brannon; Lalonde.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence. See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary ... is subject to revision on the grounds of clear and unmistakable error. If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, All F.3d 1278,1281 (Fed. Cir. 2005). Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date. See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.

-8-

Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332,340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet.App. 470, 475 (2004). The Veteran in this case seeks an effective date prior to the date of his claim. He does not argue that the request for an earlier effective date should be construed as a motion to revise based on CUE.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than March 4, 2008, for the grant of service connection for PTSD. In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Hence, the appeal is denied.

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations. See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted. In

-9-

that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating." See also Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130. The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders. A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

-10-

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears

-11-

feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130.

The Veteran has been assigned a 50 percent rating for PTSD.

The Veteran was examined during an outpatient visit in February 2009. The findings are consistent with the later February 2010 examination, except that the examiner noted that the Veteran had occasional suicidal thoughts without intention (but with a past history of a suicide attempt from 10 years ago) and a notation of some past paranoid. In February 2010, on Compensation and Pension examination, the examiner noted that although the Veteran was also diagnosed with depression, the depression was a manifestation of the PTSD. The Veteran reported that he had painful and intrusive memories of combat which occurred almost daily. He also had nightmares which occurred on a nightly basis, but he would sometimes go for days without a nightmare. He suffered emotional distress when exposed to stimuli which reminded him of combat, such as the smell of something burning. The Veteran described having a massive loss of interest in previously pleasurable activities. He described detachment which he felt led to the disintegration of his four marriages. He indicated that he had feelings of sadness and anxiety, disturbed sleep patterns, and anger and irritability which had contributed to job loss over the years. The Veteran reported that he was hypervigilant and startled easily. He stated that he was reluctant to be medicated due to a history of substance abuse. He worked part-time by buying items at garage sales and then selling them later. He last worked full-time in 1977. He indicated that he rarely had a job that lasted for month than a few months. He related that he would work for a few days out of the week and then become frustrated and irritated such that he would quit. On mental status examination, the Veteran was alert, oriented, and cooperative. His mood appeared both depressed and anxious and his affect was constricted. His thoughts were clear and goal oriented. There was no evidence of delusions or hallucinations. His cognitive abilities were grossly intact to include capacity for abstraction, memory, and judgment. There was no panic, paranoia, or obsessional rituals. The

-12-

Veteran did describe ongoing hypervigilance. There was no suicidal ideation. The diagnosis was PTSD and the GAF was 50, indicating serious symptoms. The examiner stated that the Veteran had social isolation and a past history of difficulty maintaining a steady job, marital discord, and combat traumas. The examiner further stated that the Veteran had an inability to adapt and maintain effective workplace relationships.

On a May 2011 examination, the Veteran continued to report PTSD symptoms including suicidal thoughts, poor concentration, excessive anger and irritation, depression, sleep disturbance, nightmares, guilt, nervousness, panic, and an inability to relax. He reported that he was sad and depressed most of the time. He also related that he would lose his temper, but felt guilty afterwards. He said he had suicidal thoughts because he felt that he did not have a lot of live for. He had previously tried to overdose on pills and once had a gun out, but his girlfriend had called the police. He felt nervous and indicated that he did not shop much as he did not like crowded or noisy places. He related that he only used drive up restaurants and did not go to movies. He indicated that his nightmares occurred 4 to 5 times per night including recurring nightmares. He had been dwelling on Vietnam memories more. He had problems focusing and a loss of interest. The Veteran indicated that he lived alone and had no friends or hobbies. His social contacts were the people he did business with. He had a daughter that he used to live with, but she had moved out. He saw her a couple of times a week. There was no other family contact. Mental status examination revealed that the Veteran appeared casual and appropriate with his hygiene and grooming. His speech was clear and the Veteran had a good ability to express himself. His affect was sad and overall mood was depressed. Orientation was appropriate and thinking was spontaneous, logical, and productive. His thought content revealed preoccupation with Vietnam. His relationships with others were poor with lower frequency contact and a preference for being alone. His self-esteem and concentration were fair. He had the capacity for abstract thinking, but judgment was fair leading to isolation and use of marijuana. His symptoms occurred daily and the intensity was severe, impairing his social and occupational functioning. The examiner stated that the Veteran demonstrated reduced reliability and productivity in his occupational and social functioning due to flattened affect, impaired concentration, impaired judgment,

-13-

disturbances of motivation and mood, and difficulty in establishing and maintain effective relationships. His GAF was 47, indicating serious symptoms.

Subsequent VA outpatient records continued to document symptoms, including persistent suicidal thoughts and pessimism. It was also noted that the Veteran had been married five times as of October 2012; however, they did not get along and did not live together. He was still buying and reselling garage sale items. He discussed his history of poor job retention. His judgment and insight were fair to poor, showing a decrease in that area. His motivation to change was also poor. He indicated that he felt that he had become addicted to Ambien, a sleep aid.

In view of the aforementioned evidence, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the 70 percent rating. Although a VA examiner indicated that the Veteran has "occupational and social impairment with reduced reliability and productivity" and indicated symptoms, the higher 70 percent rating contemplates suicidal ideation; obsessional rituals which interfere with/routine activities; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. The evidence shows that the Veteran exhibits these criteria. In addition, the Veteran also exhibits nearly daily disturbed sleep with nightmares, intrusive thoughts, hypervigilance, startle reaction, and deficiencies on his mental status examination. Moreover, and significantly, his social isolation and inability to work with others effectively has rendered him isolated. Thus, the criteria for a 70 percent rating are met. However, the criteria for the 100 percent rating are not met. The Veteran does not have gross impairment in thought processes or communication. He does not suffer from persistent delusions or hallucinations. His behavior is not grossly inappropriate. He is able to perform activities of daily living, including maintenance of minimal personal hygiene as adequate hygiene has always been shown on examination. He is oriented to time and place. The Veteran does not have memory loss for names of close relatives, own occupation, or own name. He also does not exhibit similar symptoms to those provided in the rating schedule, of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112,117 (Fed. Cir. 2013); see also

-14-

Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the Board concludes that the criteria for a 70 percent rating are met, but no higher.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In this case, the evidence supports a higher rating of 70 percent.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. Ill (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008). First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as

-15-

cited above, and the Board finds that the rating criteria reasonably describe his disability. There have not been any hospitalizations or marked interference with employment. The rating criteria specifically address the level of industrial employment. Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

Entitlement to an effective date earlier than March 4, 2008 for the grant of service connection for PTSD is denied.

Entitlement to an initial rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

-16-



